 In the Matter of C. I. BRINK,INCORPORATEDandUNITED STEEL-WORKERS OFAMERICA, C. I. O.1Case No. 1-R-1846.-DecidedJuly PO, 1944Mr. James F. Connolly,of Boston,Mass., for the Company.Grant& Ahagoff ,byMr. Sidney S. Grant,of Boston,Mass., for theSteelworkers.,Mr. Ernest A. Johnson,of Boston,Mass., for the Council.Mr. Edward J. Finerty,of East Milton, Mass,., for the Association.Mr. Bernard Goldberg,of counsel_to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0.; herein called the Steelworkers, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof C. I. Brink, Incorporated, South Boston, Massachusetts, hereincalled the Company, the National Labor Relations-Board provided forto appropriate hearing upon due notice before Leo J. Halloran, TrialExaminer.Said hearing was held at Boston, Massachusetts, on May4, 1944.The Company, the Steelworkers, and the, Building and Con-struction Trades Council of the Boston Metropolitan District, A. F. L.,herein called the Council, appeared and participated.On May 24,1944, the Board ordered the record reopened to permit the parties toadduce further evidence on the scope of the appropriate,unit and to-give the Massachusetts Sign Contracto'rs'Association, herein calledthe Association, an opportunity to appear and present-evidence.Pur-suant to such order, a second hearing was held at Boston, Massachu-setts, on June 22, 1944, before the same Trial Examiner.At this sec-ond hearing the Company, the Steelworkers,the Council, and the As-sociation, appeared and participated.At both hearings all partieswere afforded full opportunity to be heard, to examine andcross-exam-ine witnesses, and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing are free from prejudi-57NLRB,No.86477 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDcial error and are hereby affirmed.All parties were afforded' anopportunity -to file briefs with the Board.Upon the,entire record in the case, the Board makes the following:FINDINGS OF. FACT 11.THE BUSINESS OF THE COMPANYC. I. Brink, Incorporated, a Massachusetts corporation, is engagedin the manufacture` of sheet -metal marine products for the armedservices and in the maintenance and servicing of signs at its plant inSouth,Boston, Massachusetts.Of'the raw materials which it uses initsmanufacturing processes, 5 percent is purchased from sources out-sideI the Commonwealth of Massachusetts.During the year endingMarch 1, 1944, the Company shipped finished products of a value inexcess of $50,000 to 'contractors outside the 'Commonwealth.The Company admits that it.-is ,engaged in commerce within themeaning of the National Labor Relations- Act.-II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.Building and Construction Trades Council of the Boston Metro-politan District, affiliated with the American Federation of Labor,isa labor organization admitting 'to membership employees of theCompany.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Steelworkersas the:exclusive bargaining representative of its production andmaintenance employees until the Steelworkers has been certified byA statement of a Board agentintroduced into evidence at thehearing, indicates that the Steelworkers represents a substantial num-ber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees'of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IThe Field Examiner reported that the Steelworkers submitted 52 application cards ; thatthe names of 43 persons appearing on the cards were listed on the Company's pay rollof April 1, 1944; which contained the names of, 83 employees in the appropriate unit; andthat the cards were dated in March 1944. The Council relies on its contract which expiredon March 1, 1944.' 'C. ' I. BRINK, 'INCORPORATED479iv.' THE APPROPRIATE-UNIT -"The. Steelworkers seeks a unit of all production and 'maintenanceemployees of the Company.The Council, the Association, and tlie?Company contend that an Association-wide unit is, appropriate.Formany years prior to 1943, the Company was engaged exclusively inthe manufacture and maintenance of neon signs and outdoor adver-tising displays.In 1943, it discontinued the manufacture of signsbecause of its inability to obtain material and converted part of its,production facilities to the manufacture of sheet metal marine prod-ucts for the armed services.However, it continued its business ofservicing and repairing signs.Two-thirds of its business is'now' in'war contracts, with the balance in-the maintenance and repair ofsigns.'Beginning in 1937 and continuing to the present` time, the Associa-tion, of which the Company is a member, has_ conducted contractnegotiations, with the Council, representing the different craft unionsin the sign industry.While the Association itself hies not signed any.contracts, the Association members have ,signed identical labor con-tracts with the Council.Pursuant to such contracts, employee, griev-ances have been disposed of by the Council and the Association.Themost recent contracts negotiated between the Council and the Associa-tion expired on March 1, 1944, and at the present time negotiations areunder way between the Association and the Council for new contracts.Until recently the Council, as a matter of policy, made no attemptto organize the employees of the Company engaged in the manufactureof sheet metal marine products; these are, it appears, principally new'employees not previously employed in the sign business.Althoughit had a 'closed-shop contract with the Company, the Council made no,demands on the employer for compliance with the closed-shop pro-visions with respect to these employees. - The Council's position is thatthe Company will revert exchfsively to the manufacture of signs upontermination of the war and 'that thereafter there will be no placefor these employees because'of their lack of specialized training andskill in the sign industry.-In view of the long continued satisfactory bargaining relationshipwhich has existed between the members of the Association and theCouncil on an Association-wide basis with respect to the employeesengaged in the manufacture and maintenance of signs, we shall ex-clude such employees from the unit.2 ,-. ''We find that all production and maintenance employees of the Com-pany, excluding all employees engaged in the manufacture 'and main-SeeMatter of Detroit Michigan Stove Company,55 N. L R. B. 1514. 480DECISIONS OF NATIONAL LABOR RELATIONS, BOARD9.any other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a _unit appro-priate for the purposes of collective ,bargaining within the 'meaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning 'representation whichhas arisen be resolved by ' an election by secret ballot among the em-ployees in the appropriate unit wlho' were employed during the pay-roll period immediately preceding the' date of the Direction of Elec-tion herein, subject to the limitations and additions set forth" in theDirection.DIRECTION OF ELECTION'By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations-Act, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purpose of collective bargaining with C. I. Brink, In-corporated, South Boston, Massachusetts, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under'the direction and-super-vision of the Regional Director for the First Region, acting in thismatter as agent for the National Labor Relations Board, and sub-ject to Article III,,Sections 10 and' 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately'pre-ceding the date of this Direction, including employees who did notwork during the said payroll period because they` were ill or on Va-cation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees ^vho have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election,'to determine whether they desire to be repre-sented by United Steelworkers of America, affiliated with the Con-gress of Industrial Organizations, or by the Building and Construc-tion Trades Council of the Boston Metropolitan District, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining, or by neither.